                                                                                 12/11/2019
                                                                                     12/11/2019




                       UNI1ED STA1ES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 ELLEN MARTEN, as Guardian and            Case No. 6: 17-cv-00031-CCL
 Conservator of Glen Marten,

              Plaintiff,                     ORDER

       V.

STATE OF MONTANA,

              Defendants.

      Based on the Stipulation of the parties filed on December 5, 2019, (Doc.

129), the above-entitled cause of action is dismissed, with prejudice, pursuant to

Rule 4l(a)(l)(A)(ii), as having been fully settled on the merits, each party to bear

their own costs and attorney's fees.

      Further, the Court finds that Ellen Marten is Glen Marten's Conservator and,

with the representation of competent counsel, is acting in Glen Marten's best

interest and on his behalf in entering this settlement of his case against the State.

      DATED this    ./Jda~f      µ,.,, .     -J•   Jk.i., 2019.

                                 H ~
                                 SENIOR UNITED STATES DISTRICT JUDGE
